Appeal, insofar as taken from that portion of the December 2003 order of the Appellate Division that dismissed defendant’s appeal from County Court’s order of conditions, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the remaining portion of the December 2003 Appellate Division order and the February 2004 Appellate Division order denying reargument do not finally determine the proceeding within the meaning of the Constitution.